Citation Nr: 1820564	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, for substitution purposes.

2. Entitlement to service connection for tinnitus, for substitution purposes.

3. Entitlement to service connection for flat feet, for substitution purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  He died in December 2016 while the above claims were pending.  His daughter, the Appellant, was properly substituted as the claimant for his pending claims in August 2017. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was transferred to the RO in Montgomery, Alabama.

This matter came before the Board in March 2013, at which time the Board remanded to obtain outstanding VA treatment records and to provide the Veteran with VA examinations.  Outstanding treatment records were obtained and VA examinations were scheduled, but the Veteran did not appear.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the matter again in September 2016 to afford the Veteran a hearing.  Unfortunately, the Veteran passed away prior to the hearing.  Once again, the Board remanded the claim so that the Appellant was afforded a hearing.  See id.

In December 2017 the Appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  At that time, the record was held open for 60 days to allow the Appellant additional time to submit evidence.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service or within one year of service and is not otherwise attributable to service.

2.  Tinnitus was not manifest during service or within one year of service and is not otherwise attributable to service.

3.  Flat feet are not attributable to or related to service.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for flat feet have not been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Failure to report to VA Examinations 

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (b) (2017).

When a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655 (a) (2015); Turk v. Peake, 21 Vet. App. 565, 569 (2008).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id. 

In this case, an examination was necessary to establish entitlement to the benefits sought because the examinations were necessary to address the crucial question of nexus, or the etiology of the claimed disabilities.  As explained by the March 2013 remand, the evidence of record was not sufficient to reach a decision on these issues. 

Regarding whether good cause was shown for the Veteran's failure to report to his VA examinations in March 2016, VA records revealed that the Veteran hung up the phone when he was called for his reasoning in April 2016 and that the Veteran did not answer the phone in May 2016.  The Appellant stated at her December 2017 hearing that the Veteran had a heart condition that required numerous medical appointments and that the Veteran had dementia, which caused him to forget about many appointments.   The Appellant stated that the Veteran was unable to hear the phone ringing sometimes because he did not always wear his hearing aids.  Thus, the Board finds that the Veteran failed to report for VA examinations with good cause. 

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

In his January 2008 application for VA benefits, the Veteran asserted that his hearing loss, tinnitus, and a foot condition began while he was in the military.  

A June 2008 VA formal finding determined that the Veteran's service treatment records (STRs) were unavailable and unfortunately appear to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  In this circumstance, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Flat Feet

An October 2002 VA treatment note indicated that the Veteran's feet were in good condition.  He was issued a pair of diabetic shoes with custom inserts to help with his diabetes mellitus, type 2.  

A June 2003 VA foot screening indicated that the Veteran's feet, his custom diabetic shoes, and inserts were in good condition, but the Veteran was not wearing his diabetic shoes as his shoes were loose.  Fillers were added and the Veteran left wearing his diabetic shoes.

A July 2004 VA foot clinic treatment note indicated that the Veteran's feet were in good condition.  He was issued another pair of diabetic shoes with inserts.  

A May 2013 VA physical examination found that the Veteran had flat feet bilaterally on visual inspection.  

A February 2015 VA treatment note indicated that the Veteran had flat feet bilaterally.  The physician noted that the Veteran was wearing a heavy shoe and was advised to wear a lighter shoe, such as his VA issued diabetic shoes.  On examination, the Veteran's foot pulse was abnormal bilaterally and both feet were partially insensate.  A podiatry consultation was ordered and diabetic shoes were suggested.  

A May 2015 VA treatment note indicated that the Veteran had chronic pain in both feet for years and that it was not related to activity.  He was diagnosed with flat feet and a hallux deformity.  

At the December 2017 Board hearing, the Appellant stated that she observed the Veteran having foot limp for about 20 to 30 years.  She stated that the Veteran used a cane, a walker, as well as special footwear and later complained of foot pain after standing for long periods of time.  

Based on a careful review of the evidence, the Board finds that the Appellant is not entitled to service connection for flat feet, for substitution purposes. 

Prior to the Veteran's death, he did not attend a VA examination so no opinion with regard to his claim was rendered.  The earliest documented evidence of the Veteran's flat feet was in May 2013.  Prior to May 2013, the Veteran's feet were found to be in good condition.  While the Veteran's January 2008 application for VA benefits indicated that he had a foot condition in military service, the first diagnosed foot condition occurred almost 60 years later.  Additionally, there is no competent evidence establishing a medical link between the Veteran's diagnosed flat feet and his active duty service.  Although the Veteran's STRs are unavailable, post-service medical records only show continued treatment for flat feet since 2013, but no medical opinion on etiology.  Accordingly, there is no basis upon which to award service connection for flat feet on a direct basis.

In summary, the preponderance of the evidence weighs against finding in favor of the Appellant's claim for service connection for flat feet, for substitution purposes; therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Hearing Loss and Tinnitus

Certain chronic diseases such as organic disease of the nervous system such as sensorineural hearing loss and tinnitus will be presumed to have been incurred in or aggravated by service if they had become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department audiometric readings prior to January 1, 1967 must be converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  As such, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

As stated above, the Veteran asserted that his hearing loss and tinnitus began while he was in the military.  His STRs are unavailable.

Post service, the Veteran stated during his March 2009 VA audiology appointment that he had problems with his right ear for the past year.  His right ear felt like it had water in it and all sounds were muffled.  On examination, the Veteran had a type A tympanogram bilaterally, which revealed normal middle ear function.  Test results indicated moderate to moderately severe sensorineural hearing loss for the left ear and mild to profound hearing loss for the right ear.  The audiometric findings were not listed.

An April 2009 VA otolaryngology consultation revealed that the Veteran had difficulty hearing for the past two years.  He reported always feeling as if his ears were stopped up.  He reported a possible injury to his right ear at age 1 or age 15.  Also, he suffered trauma to the right side of his head when he was 38 years old.  On examination, his tympanic membranes were clear and intact bilaterally.  His March 2009 audiogram revealed left mild sloping to severe sensorineural hearing loss for the left ear and mild sloping to profound mixed hearing loss for the right ear.  His speech discrimination score for the left ear was 96 percent and 80 percent for the right ear.  At a follow-up VA otolaryngology appointment in April, the Veteran stated that he had difficulty hearing for about two years.  

In November 2009, at a VA otolaryngology consultation, the Veteran stated that he had difficulty hearing his voice and that his left ear was the better hearing ear.  A computerized tomography (CT) scan of the Veteran's temporal bone was normal and a magnetic image (MRI) of his brain was negative for any lesions of the cerebellopontine (CP) angle.  His auditory canals were clear, no fluid was found, and there was no cerumen.  Hearing aids were ordered.  

A November 2013 VA audiology note indicated that the Veteran was not able to hear from his right ear.  There was no significant change in audiometric test results since the Veteran's March 2009 readings.  The hearing aid wax traps were occluded.  They were changed, the Veteran was instructed on how to change them, and he was given additional wax trap inserts.  

As stated above, the Veteran did not attend his scheduled VA examination in March 2016.  The Veteran passed away in December 2016 and his daughter was substituted on this claim.

At the December 2017 Board hearing, the Appellant stated that she noticed that the Veteran set the television's volume louder than others when she was younger and that he did not always respond when he was spoken to.  The Veteran reported buzzing in his ears as well.  She stated that he retired as a crane operator from a steel mill.  

Based on a careful review of the evidence, the Board finds that the Appellant is not entitled to service connection for bilateral hearing loss or tinnitus, for substitution purposes. 

Prior to the Veteran's death, he did not attend a VA examination so no opinions with regard to his claims were rendered.  Other than the Veteran's January 2008 application for benefits, the Veteran did not complain of tinnitus or buzzing in his ears, although the Appellant stated at her hearing that the Veteran reported buzzing in his ears when she was younger.  The Veteran was never diagnosed with tinnitus.  The earliest documented evidence of the Veteran's hearing loss was in March 2009.  Prior to March 2009, there is no evidence of hearing loss or complaints of hearing loss.  Further, the Veteran was first diagnosed with bilateral hearing loss almost 60 years after his active duty service.  Since his service he worked as a crane operator at a steel mill and retired from that position.  Additionally, there is no competent evidence establishing a medical link between the Veteran's diagnosed hearing loss and his active duty service.  Although the Veteran's STRs are unavailable, post-service medical records only showed continued treatment for hearing loss since 2009 without a medical opinion on etiology.  The Appellant stated that the Veteran had difficulty hearing when she was younger, but the Veteran complained of hearing trouble from 2007 or 2008.  Accordingly, there is no basis upon which to award service connection for hearing loss or tinnitus.

Although the Veteran was competent to describe his hearing loss and tinnitus, the Veteran did not have, nor does the Appellant have, the requisite specialized knowledge or training to diagnose hearing loss and/or tinnitus or provide an etiology opinion for such.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's lay testimony and Appellant's lay testimony as to whether he had such a diagnosis is not probative.

In summary, the preponderance of the evidence weighs against finding in favor of the Appellant's claim for service connection for bilateral hearing loss and tinnitus, for substitution purposes; therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is denied, for substitution purposes.

Service connection for tinnitus is denied, for substitution purposes.

Service connection for flat feet is denied, for substitution purposes.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


